SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

629
CA 12-01412
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


EDWARD A. LEGARRETA, M.D., PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MELISSA A.L. NEAL, M.D., AND TWENTY 20 EYE CARE
AND AESTHETIC OCULOPLASTIC MEDICINE, PLLC,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 3.)


MYERS, QUINN & SCHWARTZ, LLP, WILLIAMSVILLE (JAMES I. MYERS OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BRADLEY A. HOPPE OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Erie County (John A. Michalek, J.), entered March 1, 2012.    The
order and judgment, among other things, granted that part of
plaintiff’s motion for entry of a default judgment.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.

     Same Memorandum as in Legarreta v Neal ([appeal No. 2] ___ AD3d
___ [July 5, 2013]).




Entered:   July 5, 2013                            Frances E. Cafarell
                                                   Clerk of the Court